MEMORANDUM **
Charles Joseph Wood appeals his 37-month sentence following a guilty-plea to assault with a dangerous weapon, in violation of 18 U.S.C. §§ 1153(a) and 113(a)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.